Citation Nr: 1550964	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran testified before the undersigned Veterans Law Judge in June 2014.  A transcript of this hearing is associated with the claims file. 

This case was remanded by the Board in July 2014.  As discussed below, the RO substantially complied with the Board's remand directives and the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  After resolving reasonable doubt in favor of the Veteran, tinnitus had its onset during active duty service.  

2.  The preponderance of the evidence shows that the Veteran did not have a left or right ear hearing loss disability for VA purposes on separation from service or until many years thereafter, and the probative evidence fails to link the Veteran's current hearing loss to service.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A March 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's active duty service treatment records have been obtained and considered.  The Veteran has identified post-active duty reserve service with the Army National Guard of North Dakota.  The RO attempted to locate the Veteran's National Guard records but such records were not located.  The RO notified the Veteran in September 2012 that his National Guard records were unavailable and that he could submit any records in his possession.  He has not submitted any pertinent medical records regarding his National Guard service.  The RO issued a memorandum of formal finding on the unavailability of National Guard service records in November 2012.  The Board finds that appropriate measures have been taken in order to attempt to locate his National Guard records and an additional remand is not required.        

The Veteran specifically testified that he has only received VA treatment for his hearing loss disability.  VA treatment records have been obtained and considered.  He has not identified any additional outstanding records specifically related to the claim that VA should seek to obtain on his behalf.  

The Veteran was afforded a VA examination in August 2014.  The VA examiner reviewed the claims file, to include the service treatment records.  After conducting an appropriate evaluation of the Veteran, the examiner opined as to whether the Veteran's bilateral hearing loss disability is related to service.  The VA examination report is adequate as to the bilateral hearing loss claim.  The examiner reviewed the claims file, considered the Veteran's military noise exposure, and supported the medical conclusions with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board remanded the service connection claims in July 2014 to obtain outstanding VA treatment records and an adequate VA examination report.  As discussed above, VA treatment and examination records have been obtained and considered.  The RO has substantially complied with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required).
  
The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims.  The VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II. Service Connection Claims 

A. Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus, which are recognized as chronic under 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Where a veteran served for at least 90 days during a period of war and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
  
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B. Exposure to Acoustic Trauma in Service 

The Veteran has consistently, competently, and credibly reported that the nature and circumstances of his service put him in close proximity to loud noises.  See February 2012 claim, March 2012 lay statement, October 2012 lay statement, and June 2014 Board hearing transcript.  His DD 214 reveals that he was an airplane electrician.  The Veteran is competent to report a history of in-service noise exposure.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There is no conflicting evidence of record.  The Board finds that the Veteran was exposed to acoustic trauma in service.     

C. Tinnitus 

The Veteran contends that his tinnitus began in service as a result of exposure to acoustic trauma.  His exposure to acoustic trauma in service has been established. 

The Veteran has a current diagnosis of tinnitus.  Specifically, the Veteran reported tinnitus in his lay submissions and to the VA examiner.  Most importantly, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

While the Veteran's service treatment records are negative for complaints of tinnitus, he is nevertheless competent to report a history of tinnitus that began in service.  38 C.F.R. § 3.159(a)(2); Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. 470.  The fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In his April 2014 VA Form 9 and during his June 2014 Board hearing, the Veteran stated that he had ringing in his ears in service and since separation from service.  His VA treatment records reveal that he reported onset of tinnitus "many years ago."  See December 2011 VA treatment record.  

In August 2014, the Veteran reported to a VA examiner that he specifically remembers having tinnitus in 1989 but that it may have started prior to 1989.  The VA examiner stated that an opinion cannot be provided without resorting to mere speculation because the Veteran reported that he was unsure of the exact timeframe of his tinnitus onset.  The examiner also stated that there was no significant threshold shift in service so "there is no objective evidence of noise injury in the military."  

Unfortunately, like the November 2012 VA examination report and February 2014 addendum opinion, the Board cannot find the August 2014 medical opinion regarding the etiology of tinnitus to be adequate.  See July 2014 Board Remand.  In the examination reports, the examiners relied on the absence of contemporaneous in-service medical evidence and the August 2014 VA examiner stated that there was no objective evidence of noise injury in the military.  However, as noted above, the Board has conceded acoustic trauma in service due to the Veteran's military occupational specialty.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).    

Moreover, although the Veteran stated that he could not provide an exact date of onset to the VA examiners, he testified during the Board hearing that he had ringing in his ears in service and since separation from service.  The Veteran's wife testified that she remembered the Veteran reporting ringing in his ears after separation from service.  After resolving reasonable doubt in favor of the Veteran, the Board does not find the statements regarding onset of tinnitus to be inherently contradictory.  Moreover, the Veteran's wife has consistently stated that she remembered the Veteran reporting ringing in the ears shortly after separation from service.  In this regard, the Board emphasizes that tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles, supra.  Thus, the Board finds the Veteran and his wife to be credible as to the reports of the onset of tinnitus in service and the recurrence of tinnitus since separation from service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is both competent and credible to report a history of tinnitus that began in service and has continued since service.  Layno, 6 Vet. App. at 470.  The Board further finds that the competent and credible statements regarding onset of tinnitus are more probative than the medical opinions of record.  Thus, in light of his military occupational specialty and the competent and credible statements that his tinnitus began in service and has continued since service, the Board finds that the Veteran's tinnitus had its onset in service.  Accordingly, service connection for tinnitus is warranted.  38 C.F.R. § 3.303(b) (2014); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).

D. Bilateral Hearing Loss 

The Veteran contends that his current bilateral hearing loss is related to noise exposure in service.  His exposure to acoustic trauma in service has been established.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the above frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The August 2014 VA examination report reveals that the Veteran has bilateral sensorineural hearing loss that meets the VA criteria pursuant to 38 C.F.R. § 3.385.  As the Veteran has a current diagnosis of bilateral hearing loss for VA adjudication purposes, the remaining inquiry is whether the Veteran's bilateral hearing loss is related to his service.   

The Veteran's service treatment records contain two audiograms from entrance in 1963 and one separation audiogram in 1967.  

On the audiological evaluation conducted on June 25, 1963, pure tone thresholds, in decibels, converted from ASA to ISO were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
X
25
LEFT
40
25
20
X 
30

Although the Veteran had a 40 dB at 500 Hertz in the left ear upon entrance, a hearing loss defect or diagnosis was not listed on the entrance examination report.
Moreover, another audiological evaluation was conducted three days later on June 28, 1963.  Pure tone thresholds, in decibels, converted from ASA to ISO were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
25
10
30
15
15
    
This audiological evaluation, which was conducted three days after the June 25, 1963 enlistment examination, does not reveal a VA hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, the Board finds that a hearing loss disability was not noted upon entrance into service and the Veteran is presumed to have been sound upon entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Of note, the August 2014 VA examiner also found that the Veteran's hearing loss did not exist prior to service.  

The June 1967 separation examination revealed pure tone thresholds, in decibels, converted from ASA to ISO as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
20
10
10
15
15
    
The remainder of the Veteran's service treatment records are silent for reports of hearing loss.  

The Veteran's hearing loss did not manifest in service.  However, VA regulations do not preclude service connection for hearing loss that first met VA's definition of disability after service, if evidence is received showing that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

On VA examination in August 2014, the examiner stated that the June 28, 1963 "re-test" indicated essentially normal hearing in both ears, as well as the June 1967 separation examination report.  The examiner further stated that there were no significant positive threshold shifts when compared to the 1963 examinations.  The examiners concluded that it was less likely than not that the Veteran's bilateral hearing loss is related to service given evidence of normal bilateral hearing at discharge with no significant decrease in hearing thresholds during service.  The Board finds the August 2014 VA examination report to be highly probative.  The examination report provides consideration of the Veteran's service and include a thorough rationale to support its medical conclusions.  Moreover, the Board finds it significant that the VA examiner considered whether there was a threshold shift in service.  Hensley, 5 Vet. App. at 155. 

There are no additional medical opinions of record that discuss the etiology of the Veteran's bilateral hearing loss.  In an October 2012 lay statement, the Veteran stated that "they believe" my hearing loss probably started in service.  However, the Veteran did not identify who he was referencing in this statement.  The Veteran testified that he has only received VA treatment for his hearing loss.  The Veteran's VA treatment records do not include a positive medical opinion linking his hearing loss to service.  A December 2011 VA treatment record noted that the Veteran reported hearing loss over the years and that he reported a history of military noise exposure, but the treatment record does not include a medical opinion regarding etiology.   

During the June 2014 Board hearing, the Veteran's wife testified that she married him in June 1968, which is approximately one year after separation from service.  She stated that she noticed that the Veteran had trouble hearing immediately after discharge from service.  Although the Veteran and his wife are competent to describe the symptoms they observed, they are not competent to opine that his current hearing loss is related to service as this is not within the realm of knowledge of a non-expert given the in-service audiometric readings.  There is no medical evidence associated with the record that asserts that the Veteran's hearing loss is related to service or that he had a compensable hearing loss disability pursuant to VA standards within one year of his separation from service.  In fact, the first medical evidence even indicating a hearing loss disability pursuant to VA requirements is approximately 45 years after separation from service.  The prolonged period without treatment or diagnosis factors against the Veteran's claim.  

As noted above, the record reflects that the Veteran served in the Army National Guard of North Dakota after separation from active service.  He testified during the Board hearing that he was not exposed to excessive noise in the Army National Guard and that his primary exposure to noise occurred during active service.  The RO was unable to locate service records from the Army National Guard and issued a formal finding of unavailability.  Regardless, the Veteran does not contend that his noise exposure occurred during his service in the National Guard and he has not asserted that he was treated for hearing loss during this time.  

The Board has given due consideration to the heightened duty to consider the applicability of the benefit of the doubt rule when a Veteran's service records are not available; however, the Board finds that the preponderance of the evidence is against the claim.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The Board has also considered the lay statements that the Veteran had hearing loss immediately after discharge from service.  However, the service connection claim for bilateral hearing loss must be denied given the fact that he had a normal separation examination report, there is no medical evidence of compensable hearing loss within one year of separation from service, there is no positive medical opinion linking hearing loss to service, and there is no documented evidence of hearing loss until 45 years after separation from service.   

	

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


